Beasley, Judge,
concurring specially.
As to Division 2, although it is my opinion that the use of the words “I believe” and “I don’t think” and “I don’t believe”1 are impermissible statements of the personal beliefs of the person making the statements, they do not rise to constitute reversible error in this case even though the court did not directly rebuke the offender. It is, of course, “improper for the district attorney to urge his personal belief ... as to the defendant’s guilt. . . .” Shelton v. State, 146 Ga. App. 763, 765 (247 SE2d 580) (1978). The prosecutor may make every effort to persuade, based on the evidence presented to the jury, but he may not do so by adding his opinion to the evidentiary ingredients which the jury must weigh. “ ‘What the law condemns is the injection into the argument of extrinsic and prejudicial matters which have no basis in the evidence.’ Floyd v. State, 143 Ga. 286, 289 (84 SE 971) (1915).” Conner v. State, 251 Ga. 113, 123 (303 SE2d 266) (1983). Nor *442may he insert himself as a thirteenth juror, as though the jury must take into account, or even could take into account, the prosecutor’s opinion when considering the jurors’ own.
Decided January 6, 1986.
G. Terry Jackson, for appellant.
Spencer Lawton, Jr., District Attorney, Virginia A. Erskine, Assistant District Attorney, for appellee.
However, when the totality of the circumstances is considered, it is not perceivable that the remarks made here were prejudicial and should require a new trial. When the two counsel were bickering about these remarks, the court directed: “Both of you keep quiet.” The jury was advised from the very outset that the decision was theirs, from their oath to the voir dire, where the focus was on their impartiality and freedom from pretrial opinion, to the opening statements wherein the prosecutor ended with “. . . we’ll present the evidence and leave it for you to decide,” to the charge of the court. They were instructed by the court that the indictment and plea “form the issue that you are to try,” that the decision was to be based on what the jury believed, and found, that the credibility of witnesses was up to the jury. Throughout the charge, the court repeatedly and pointedly referred to “you” in an exclusive way. Bearing in mind rather than ignoring that the jury is presumed to bring common sense to its task and to employ it in its deliberations, it is inconceivable that the jury was misled by the overreaching remarks made by the district attorney who forgot momentarily that his function was solely as advocate for the state.

 There was no objection verbalized after the latter one, but the court had just instructed counsel, after a similar objection had been voiced, to keep quiet and for the state’s attorney to go ahead, and he started off again, “I don’t believe.” So I would not consider the failure to again object to be a waiver.